DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 10/14/2021. Presently, claims 1-14 pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0275722 to Bretschneider.
	With regard to claim 1, Bretschneider discloses a positional tracking system for tracking a user, the system comprising: a plurality of tracking units to be worn by a user (0035; 0038; 0071); a tacking unit identification unit operable to identify a position of a user in dependence upon the location of at least one of the plurality of tracking units (0035; 0038; 0071; 0074); wherein each of the plurality of tracking units is operable to transmit a signal that may be used to locate that tracking 
	With regard to claim 2, Bretschneider discloses the transmitted signal comprises a magnetic field (0035; 0038).
	With regard to claim 3, Bretschneider discloses that the magnetic field is pulsed (0035; 0038).
	With regard to claim 4, Bretschneider discloses that each of the plurality of tracking units is also operable to transmit a signal identifying the transmitting tracking unit and timing information of the associated magnetic pulses (0074).
	With regard to claim 5, Bretschneider discloses that the system also comprises a camera that is operable to capture images of one or more of the plurality of tracking units, and the captured images are used to identify tracking units and their respective position (0032).
	With regard to claim 6, Bretschneider discloses that the position identification unit is operable to identify the position of the user in dependence upon the location of tracking units with an above-threshold motion over time (0035; 0038; 0071; 0074).
	With regard to claim 8, Bretschneider discloses that the plurality of tracking units are grouped into two or more groups, and are configured to communicate with and detect outputs of other tracking units in that group (0035; 0038; 0071; 0074).
	With regard to claim 9, as best understood, Bretschneider discloses that each of the tracking units is operable to communicate with a next tracking unit in the group, with a single tracking unit in each group being configured to communicate with a device other than a tracking unit (0074; wherein the tracking units provide information to the personal computer).
	With regard to claim 12, Bretschneider discloses that a plurality of users are each provided with a plurality of tracking units, and wherein the tracking unit identification unit is operable to 
	Claims 13 and 14 mirror the elements of claim 1 and rejected in a similar manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of WO98/48338 to Walker.
	With regard to claim 3, if it is found that Bretschneider does not discloses a pulsed magnetic field, such is taught by Walker (page 18, lines 11-14).
	With regard to claim 4, Bretschneider discloses that each of the plurality of tracking units is also operable to transmit a signal identifying the transmitting tracking unit and timing information of the associated magnetic pulses (0074).
	It would have been obvious to one of ordinary skill in the art the time of the invention to combine the teachings of Walker with the disclosure of Bretschneider in order to properly distinguish magnetic signals so that only particular signals are recognized.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider.
	With regard to claim 7, Bretschneider discloses haptic feedback modules operable to provide haptic feedback to a user and/or audio output units operable to provide audio to a user (0066; 0071). However, these are separate units from the tracking units. But combining the two units .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bretschneider in view of US Patent Application No. 2016/0227509 to Krenz.
	With regard to claim 10, Bretschneider does not appear to explicitly disclose a two tier position determination. Krenz teaches that the position identification unit is operable to use a first position identification method to estimate a user’s position and a second position identification method to refine the estimated position (0048; 0051).
	With regard to claim 11¸Krenz teaches that the first position identification model uses a skeletal model to estimate the user’s position (fig. 2; 0048; 0051).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Krenz with the disclosure Bretschneider in order to quickly determine where a user’s approximate location is to keep the virtual simulation running quickly, but also provide a more refined position to keep the environment accurate as needed.
Response to Arguments
Claim objections and rejections not repeated above have been withdrawn based upon Applicant’s amendments to the claims.
With regard to the prior art, Applicant argues, “Bretschneider indicate that these tags operate by transmitting a signal periodically, and the signal includes an identifier for the transmitter. No further information is disclosed as being a part of this signal,” (Arguments, page 7, emphasis in original). Applicant is mistaken in this assertion. In paragraph 0074 it states, “As a player makes his or her way through the physical environment associated with the virtual environment, player position data is determined at step 1225. Determining the player position data includes receiving transmitter signals by multiple receivers positioned on the player, and each receiver providing the signal identification information along with timestamp data associated with each receive signal to player computer 1020,” (emphasis added). That is in this embodiment the player is wearing receivers and there are two transmitted signals. That is there is the first transmitted signal coming into the receiver, and then there is the receiver that picks up that signal (associated with a known location) and transmits that information back to the player computer. Or in other words, the receiver (on the person) receives information about a transmitted signal, it then packages that information and sends it as a signal back to the computer. That information identifies the position of the user. Thus it meets the limitations as required by the claim. Therefore, Applicant’s arguments are not found to be convincing and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715